                                                                                           FILED
                                                                                  2019 Dec-18 AM 09:25
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

MICHAEL LABRON BENN,                       )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )    2:19-cv-1611-RDP-GMB
                                           )
GWENDOLYN GIVENS, et al.,                  )
                                           )
       Defendants.                         )

                          MEMORANDUM OPINION
      On November 20, 2019, the Magistrate Judge entered a report recommending

that this action be dismissed without prejudice for failure to prosecute. (Doc. 4).

Although Plaintiff was advised of his right to file specific written objections within

fourteen days, he has failed to respond to the report and recommendation.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the Magistrate Judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED. This action is

therefore due to be dismissed without prejudice for failure to prosecute.

      A Final Judgment will be entered.

      DONE and ORDERED this December 18, 2019.



                                       _________________________________
                                       R. DAVID PROCTOR
                                       UNITED STATES DISTRICT JUDGE
